UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HANAN M. OHAYON,                                                             2/21/20

                 Plaintiff,                              19-CV-11118 (LJL) (BCM)
          -against-
                                                         ORDER
MICHELINE S. AMY,
                 Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The parties have indicated that they consent to conduct all proceedings, including trial,
before the undersigned Magistrate Judge. (Dkt. Nos. 8, 10.) If the parties wish to so consent, they
may complete the form available at https://www.uscourts.gov/forms/civil-forms/notice-consent-
and-reference-civil-action-magistrate-judge, and return that form, signed by all parties, to the
Clerk of Court. 1

Dated: New York, New York
       February 21, 2020                       SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




1
    The form should not be filed on the docket or returned to any judge.
